Citation Nr: 1455528	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for an eye disability. 

2.  Entitlement to a rating in excess of 70 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

As discussed below, the Board has assumed jurisdiction of the issue of whether new and material evidence has been presented to reopen the claim of service connection for an eye disability pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Veteran filed a timely notice of disagreement with respect to this issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2010, the RO denied, inter alia, the Veteran's petition to reopen the claim of service connection for an eye disability.  In December 2010, the Veteran submitted a notice of disagreement (NOD).  Although it is not entirely clear on its face, when viewing the NOD in the light most favorable to the Veteran, the Board construes the NOD to apply to all issues in the May 2010 decision.  A statement of the case (SOC) is required when a claimant files an NOD with a determination.  38 C.F.R. § 19.26 (2014).  In January 2012, the RO issued a SOC, which did not address the issue of whether new and material evidence has been presented to reopen the claim of service connection for an eye disability.  Because the NOD placed the issue in appellate status, this issue must be remanded for the AOJ to render an SOC on the matter.  See Manlincon, 12 Vet. App. at 240-41.

As to the claim for increase, the medical evidence of record indicates that the Veteran's psychiatric disorder has worsened since his last VA examination in May 2010.  Specifically, the May 2010 VA examination report shows that the Veteran was not a danger to himself or to others.  Since May 2010, the Veteran was convicted of assaulting his longtime girlfriend and reported passive suicidal ideation.  See VA treatment records (Dec. 10, 2010 and Jan. 21, 2011).  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

VA treatment records are current through January 2012.  The most recent mental health note shows that the Veteran expressed desire to resume psychiatric treatment.   Upon remand, outstanding VA treatment records must be obtained.  See 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case with regard to the whether new and material evidence has been presented to reopen the claim of service connection for an eye disability.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, return this issue to the Board only if a timely substantive appeal is filed.

2.  Obtain complete VA treatment records from January 2012.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner is to identify the current severity of the Veteran's service-connected psychiatric disorder.  The examiner must review the entire claims file, to include any electronic files.  

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to describe how the Veteran's psychiatric disorder impacts his ability to work.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




